DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.  Claims 1-19, 21-22, 24, 34-35 have been cancelled.  Claim 20  has been canceled.   Claims 20, 23, 25-33 is pending.

New Ground(s) of Rejections
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 20, 23, 26-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCallum et al (20040053236, March 2004) in view of Fang (US 20070009925, effective filing date May 5, 2005; Fang used interchangeably herein).
	Regarding claim 20, McCallum et al teach a composition  comprising a set of primers for use in a method for detecting a mutation, wherein the set of primers comprises a left primer labeled with a first label and a right primer labeled with a second  and wherein the labels are independently detectable. The use of label at both ends of amplification products permitted identification of mutations and sequencing at single base resolution from no farther than the middle of any fragment, thus allowing larger segments of a gene to be analyzed. McCallum teaches that using two different labels that permit the independent detection of both labels in a non-overlapping manner [0085].  At page [0091], McCallum teaches a forward primer labeled with a detectable label and a reverse primer labeled with a detectable label.  McCallum teaches gene specific sequence and tag [0061] 
	 In a general teaching, Fang teaches a composition comprising a set of primers, wherein at least one of the primers comprises a primer-binding site upstream from the sequence-specific binding portion (target-specific portion) (e.g., [0031], [0048] and [0053]) and  wherein the primer may comprise a tag sequence [0022], [0050], [0063], [0066]-[0068] (e.g., affinity tag, identifier tags, hybridization tags, zip-codes), [0117], [0119]).  
	Beginning at para. [0048], Fang teaches amplification compositions of the current teachings comprise a primer set, for example but not limited to a target-specific primer set, a second amplification product primer set, a third amplification product primer set, a fourth amplification product primer set, a fifth amplification product primer set, a sequencing primer set, or combinations thereof. In some embodiments, a primer or a sequencing primer is employed to generate a single-stranded amplification product, for example but not limited to a single-stranded amplification product or a family of sequencing fragments. Primer sets of the current teachings typically comprise a forward primer and a corresponding reverse primer. In some embodiments, a target-specific primer set further comprises a second forward primer, e.g., a forward target-specific primer, a corresponding second forward primer, and a corresponding reverse target-specific primer.  [0049] In some embodiments, a primer comprises a tail portion comprising a primer-binding site or its complement, a promoter sequence or its complement, an affinity tag, a hybridization tag, a mobility modifier, or combinations thereof. In some embodiments, a promoter sequence comprises a multiplicity of different 
	Fang teaches beginning at para. [0066], In some embodiments, a primer and/or an amplification product comprise an affinity tag. In some embodiments, an affinity tag comprises a reporter group. In certain embodiments, affinity tags are used for separating, are part of a detecting means, or both. 
	[0067] In some embodiments, a primer and/or an amplification product comprises a hybridization tag, a hybridization tag complement, or both. In certain embodiments, the same hybridization tag is used with a multiplicity of different elements to effect bulk separation and/or capture surface attachment.  In certain embodiments, a hybridization tag complement comprises a reporter group, a mobility modifier, a reporter probe-binding portion (for example but not limited to a sequence that selectively hybridizes with a TaqMan.RTM. probe or other nuclease probe, a molecular beacon probe or other hybridization probe, a scorpion primer or other extension primer, and so forth), or combinations thereof. 
	 Fang also teaches in some embodiments that the tag sequence can be located internally [0069] or wherein a part of the primer binding site can serve as a tag ([0068]).  With regards to the sequence-specific binding portion, Fang teaches wherein the 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have modified the composition as taught by McCullum to encompass primers have the structure of comprising of a gene sequence region, a tag region and a primer binding site as taught by Fang for the benefit of allowing means for performing sequencing reaction as taught by Fang and further for more specific means of detection desired mutations as suggested by McCallum
	Regarding claim 23, Fang teaches wherein both the forward and reverse primer comprises a primer binding site ([0052], [0053], [0058] and [0061]. 
	Regarding claim 26, Fang et al teach wherein the length of the primer binding site may comprise ~18 nucleotides [0141] and e.g., Table 1).
	Regarding claim 27, Fang et al teach wherein the length of the target specific sequence is ~20 nucleotides in length (see e.g., Table 1).
. 

Claim is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boyd (US 20060188910, effective filing date 02/2005) in view of Whitcombe et al (US 6270967, 08/2001).
	Regarding 20, Boyd teaches a tailed first primer pair and optionally, a second primer pair. The first primer pair comprises a tailed first primer and a corresponding tailed second primer, wherein (1) the first primer comprises (a) a target-complementary portion and (b) a tail comprising a first primer-binding site upstream of the target-complementary portion and (2) the second primer comprises (a) a first extension product-complementary portion and (b) a tail comprising a second primer-binding site upstream of the first extension product-complementary portion. The target-complementary portion of the first primer is designed to hybridize with a first region of the bisulfite treated gDNA flanking the target sequence and participate in "first strand synthesis". The first extension product-complementary portion of the second primer is the same as or substantially the same as a second region of the target sequence to allow the second primer to hybridize with the first extension product ([0006] and [0007]).  Boyd teaches a tailed first primer, a tailed second primer, or a tailed first primer and a tailed second primer comprise a nucleotide analog. Typically, the nucleotide analog(s) in the tailed first and/or tailed second primer 

 8.	Claims 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fang as previously applied above for the claims  in view of Wong (US 5935793, August 1999).   
	 Regarding claim 25, McCallum in view of Fang teach a composition comprising a set of primers as previously described above. McCullum teaches wherein both primers comprise of a label. McCullum does not identify the label as a nucleotide tag.  Fan teaches provides a teaching of primers which may comprise of a label which may be a nucleotide tag ([0068] and [0070]). 
	 McCallum in view of Fang not expressly teach wherein the tag comprises 2, 3, 4 or 5 nucleotides.
	Wong teaches polynucleotide mixture comprising a plurality of primer-tag-primer polynucleotides each comprising a first primer sequence, an identifier tag sequence linked to the 3'-side of the first primer sequence, and a second primer sequence linked to the 3'-side of the tag sequence, wherein the first primer sequences are identical to each other, the identifier tag sequence in each primer-tag-primer polynucleotides differs from the tag sequence in every other primer-tag-primer polynucleotide, and the second primer sequences are identical to each other. The invention also contemplates a sequencing 
	Wong teaches wherein the composition comprises a plurality of identifier tags which are used to uniquely identify the sample fragment or template to which each tag is attached or is otherwise associated with. In addition, the tag sequences may also be used to identify the terminating base-type(s) of the sequencing fragments containing such tags. Wong teaches the sequences of the identifier tags range from 15 to 25 nucleotides in length, although longer or shorter sequences may also be used. For example, an identifier tag can consist of a unique sequence of 10 nucleotides that is flanked on each side by short, non-unique nucleotide sequences (e.g., each 3 to 5 nucleotides in length) (col. 7, line 45 to col. 8, line 10).   
prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have modified the primers of the composition of McCallum in view of Fang to encompass tag sequences having any desired length, including those comprising shorter length as suggested by Wong.  Such modification of the tag sequences are within the ordinary artisan capabilities and would not negatively alter or modify the use of such oligonucleotides in amplification,  sequencing or sequencing by hybridization suggested by Wong.   Further Fang recognizes the suitability of the various tag besides the label used by McCallum such as taught by Wong for the intended purposes of detecting desired target(s).  
	
Conclusion
9.	No claims are allowed.  However, the examiner notes incorporating the limitation of the claim 25 into the claim 20 along adding limitation which suggest that the tagged primers are also labeled as supported by the specification at pages 14-15 may obviate the rejections above.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637